915 F.2d 1556
Unpublished DispositionNOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.George B. GILBERT, Petitioner, Appellant,v.Abu H. ABDAL-KHALLAQ, Respondent, Appellee.
No. 89-1100.
United States Court of Appeals, First Circuit.
July 11, 1990.

Appeal From The United States District Court for The District of Massachusetts, A. David Mazzone, District Judge.
George Gilbert, on brief, pro se.
James M. Shannon, Attorney General and Sandra L. Hautanen, Assistant Attorney General, on brief, for appellee.
D.Mass.
AFFIRMED.
Before CAMPBELL, TORRUELLA and SELYA, Circuit Judges.
PER CURIAM.


1
After review of the well-developed and unambiguous record in this case, see Breest v. Perrin, 624 F.2d 1112, 1115 (1st Cir.1980), we have determined that the petition for habeas corpus was properly dismissed for substantially the reasons stated in the district court's Memorandum and Order dated November 2, 1988.  Because we affirm the order of dismissal on the merits, there is no need for us to decide whether dismissal also was appropriate on the ground that the petitioner failed to exhaust his state remedies before proceeding in federal court.


2
Affirmed.